Title: From George Washington to Richard Butler, 26 September 1782
From: Washington, George
To: Butler, Richard


                  
                     
                     Sir
                     Head Quarters Sept. 26th 1782
                  
                  I have received your favor of the 10th with the several Inclosures.
                  I now inclose to you two Warrents for the Execution of the two persons capitally convicted by the Court Martial held under your Order—It is left to your Judgement to execute one or both as you may think the necessity of Circumstances & Example require.
                  Your Conduct in Consequence of the Depredations of the Savages on the Frontier, is fully approved by me.
                  It is not in my power at present to give you the Information you wish respectg the Number of Men in your Line & the probable Number of Regiments they will form upon the new Arrangement—I approve much the Spirit manifested in your Letter toward a Continuance in the Service—& most sincerely wish that Circumstances may permit your remaing.
                  I thank you most sincerely for the personal Attachment & Esteem you are pleased to mention towards me—I can only say, that I fear, in Consequence of the New Arrangement of the Army, I shall have occasion to regret the Loss of many brave Officers from our Service, for whom I have ever entertained a high Esteem & Regard—You will be so good as to present my Compliments to your Brother, & thank him in my Name for the kind Attention shewn by him to me.  I am &ca.
                  
               